Citation Nr: 1428864	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  05-41 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right hip disability.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a contusion of the chest and lungs.

6.  Entitlement to an increased rating for right knee degenerative medial meniscus, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of November 2004, December 2009, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has issued two previous decisions pertaining to some of these matters, in July 2010 and again in October 2011.  With respect to the Veteran's claim for entitlement to service connection for a right hip disability, the Board has issued an April 2014 decision vacating the October 2011 Board denial of entitlement to service connection.  This decision was issued pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).

The Veteran attended a May 2010 Travel Board hearing before the undersigned Veteran's Law Judge in Houston, Texas.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to an earlier effective date for service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a contusion of the chest and lungs, entitlement to service connection for a lumbar spine disability, entitlement to service connection for a right hip disability, and entitlement to an increased rating for right knee degenerative medial meniscus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran submitted a written June 2014 statement explicitly requesting to withdraw his claim of service connection for a hearing loss disability.

The Veteran submitted a written June 2014 statement explicitly requesting to withdraw his claim of service connection for tinnitus.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal of service connection for a hearing loss disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

The criteria for withdrawal of the appeal of service connection for tinnitus by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a June 2014 statement expressing his desire to withdraw the appeal as to the issues of entitlement to service connection for a hearing loss disability and tinnitus.  This communication satisfies the regulatory requirements for a valid withdraw; hence, there remains no allegation of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal as to the issue of service connection for a hearing loss disability is dismissed.

The appeal as to the issue of service connection for tinnitus is dismissed.


REMAND

Service connection for a lumbar spine disability and new and material evidence for a claim for service connection for residuals of a contusion of the chest and lungs

In October 2011 the Board remanded the issues of whether new and material evidence had been submitted to reopen a service connection claim for residuals of a contusion of the chest and lungs and a service connection claim for a lumbar spine disability.  The record indicates that some procedural development has occurred.  However, the RO has not readjudicated the claims pursuant to the remand directives and 38 C.F.R. § 19.31.  As a result, these issues must be remanded to the RO for proper adjudication.

Service connection for a right hip disability

As previously mentioned, the Board issued an April 2014 decision vacating the October 2011 Board denial of entitlement to service connection for a right hip disability.  This decision was issued pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  As that decision was vacated and thus no longer final, the submission of new and material evidence is not necessary for the Board to reconsider the matter.

The Board notes that the Veteran's service connection claim for a right hip disability was originally denied due to the lack of a current disability.  However, the Veteran has since submitted private medical records supporting a diagnosis of early degenerative arthritis and a pattern of iliopsoas bursitis of the right hip.  As a result, the Board finds that a new VA examination is necessary to determine what disabilities, if any, the Veteran currently has, and the etiology and nature of any such disabilities.

Increased rating for right knee degenerative medial meniscus

In a February 2013 rating decision, the RO denied the Veteran's claim for an increased evaluation of his right knee degenerative medial meniscus, currently at 10 percent.  The Veteran submitted a timely and appropriate notice of disagreement (NOD) in May 2013.  The RO has not yet issued a statement of the case (SOC).  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case referable to the Veteran's claim for an increased rating of his right knee disability.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Readjudicate and issue a corresponding Supplemental Statement of the Case for the issues of (1) entitlement to service connection for a lumbar spine disability and (2) whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a contusion of the chest and lungs.

3.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for a right hip condition, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

4.  Upon receipt of any new records, schedule the Veteran for a VA right hip examination with an examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis of any right hip disabilities that are currently shown.

For any right hip disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that each diagnosed disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


